Title: From Thomas Jefferson to D. L. Morel, 23 January 1807
From: Jefferson, Thomas
To: Morel, D. L.


                        
                            Sir
                            
                            Washington Jan. 23. 07.
                        
                        Your letters of Sep. 29. and Dec. 15. were recieved in due times that of the 17th. inst. came to hand last
                            night. On reciept of the first, having not the least Nautical information myself, I referred it to an officer in our navy
                            well skilled in such matters. after due consideration he gave me in writing, & in much detail, his observations on it.
                            this letter of observations, with your original communication & drawings I inclosed in a letter from myself to you on
                            the 21st. of Dec. by post, addressed to you in Philadelphia generally, not having your particular address. I hope you may
                            still find it lying in the post-office, as the loss of the papers it contained would be a subject of real regret. Accept
                            my salutations & assurances of respect.
                        
                            Th: Jefferson
                            
                        
                    